                        Case 16-80558        Doc 1115     Filed 05/27/21       Page 1 of 2


                                THE UNITED STATES BANKRUPTCY COURT
                               IN THE MIDDLE DISTRICT NORTH CAROLINA
                                          DURHAM DIVISION

 In re:

SSI Liquidation, Inc.                                         Case No: B-16-80558
        Debtor


                                            MOTION TO REOPEN CASE

         Now comes the United States Bankruptcy Administrator (“BA”), by and through counsel, and moves
 the Court to reopen this case pursuant to 11 U.S. C.§350 and in support thereof, represents to the Court as
 follows:

          1.      The above named debtor filed a Chapter 11 case in the United States Bankruptcy Court for the
 Middle District of North Carolina on June 24, 2016. The case was converted to a Chapter 7 case on
 September 8, 2017 and James B. Angell was appointed as Chapter 7 trustee. The Trustee liquidated the assets
 of the estate and paid a dividend to Chapter 7 and Chapter 11 creditors. The case was closed on March 15,
 2021.

         2.      Subsequent to the case being closed, the Bankruptcy Administrator was notified the
Trustee had received a tax refund in the amount of $11,162.61

        3.       The BA is requesting that the Court reopen the case in order for the Trustee to
 administer the asset and pay creditors.

          WHEREFORE, the BA respectfully prays the Court as follows:

          1.      That the Court enter an Order reopening the above Chapter 7 case to allow the Trustee to
                  administer the asset and distribute any funds to creditors.

          2.      That the Court re-appoint James B. Angell as Trustee, and that bond be covered by the
                  Chapter 7 trustee blanket bond.

          3.      That the reopening fee be deferred.

          This the 27th day of May, 2021.


                                                          WILLIAM P. MILLER, ESQ.
                                                          U.S. BANKRUPTCY ADMINISTRATOR

                                                          By s/ Robert E. Price, Jr.
                                                          Robert E. Price, Jr.
                                                          Assistant U.S. Bankruptcy Administrator
                                                          State Bar No. 9422
                                                          101 S. Edgeworth Street
                                                          Greensboro, NC 27401
                                                          (336) 358-4179
                      Case 16-80558         Doc 1115       Filed 05/27/21      Page 2 of 2


                                         CERTIFICATE OF SERVICE

         This is to certify that on this date, the foregoing document was served upon the following parties or
 counsel by electronic filing and/or depositing a copy in the United States mail, first class postage prepaid,
 addressed as follows:

James B. Angell                           via electronic filing

J. P. Cournoyer                           via electronic filing




         This the 27th day of May,2021.



                                                  By: _s/ Susan Gattis
                                                  Bankruptcy Analyst
